United States Court of Appeals
                     For the First Circuit

No. 19-1181

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
  AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
  BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
         GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


  RENÉ PINTO-LUGO; MOVIMIENTO DE CONCERTACIÓN CIUDADANA INC.,
  (VAMOS); UNIÓN DE EMPLEADOS DE OFICINA Y PROFESIONALES DE LA
  AUTORIDAD DE EDIFICIOS PÚBLICOS, (UEOGAEP); UNIÓN INSULAR DE
  TRABAJADORES INDUSTRIALES Y CONSTRUCCIONES ELECTRICAS INC.,
 (UITICE); UNIÓN INDEPENDIENTE DE EMPLEADOS DE LA AUTORIDAD DE
   ACUEDUCTOS Y ALCANTARILLADOS, (UIA); UNIÓN DE EMPLEADOS DE
  OFICINA COMERCIO Y RAMAS ANEXAS, PUERTOS, (UEOCRA); UNIÓN DE
 EMPLEADOS PROFESIONALES INDEPENDIENTES, (UEPI); UNIÓN NACIONAL
     DE EDUCADORES Y TRABAJADORES DE LA EDUCACIÓN, (UNETE);
  ASOCIACIÓN DE INSPECTORES DE JUEGOS DE AZAR, (AIJA); MANUEL
                          NATAL ALBELO,

                      Movants, Appellants,

                               v.

       THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF
      PUERTO RICO; THE FINANCIAL OVERSIGHT AND MANAGEMENT
    BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO
      RICO SALES TAX FINANCING CORPORATION, a/k/a Cofina,

                      Debtors, Appellees,
   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AUTHORITY,

                       Movant, Appellee,

ARISTEIA CAPITAL, LLC; CANYON CAPITAL ADVISORS, LLC; GOLDEN TREE
     ASSET MANAGEMENT LP; OLD BELLOWS PARTNERS LLP; SCOGGIN
   MANAGEMENT LP; TACONIC CAPITAL ADVISORS, L.P.; TILDEN PARK
         CAPITAL MANAGEMENT LP; WHITEBOX ADVISORS LLC,

                          Intervenors.


No. 19-1182

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
  AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
  BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
         GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


        MARK ELLIOTT; LAWRENCE B. DVORES; PETER C. HEIN,

                      Movants, Appellants,

                               v.

       THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF
      PUERTO RICO; THE FINANCIAL OVERSIGHT AND MANAGEMENT
    BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO
      RICO SALES TAX FINANCING CORPORATION, a/k/a Cofina,

                       Debtors, Appellees,

   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AUTHORITY,

                       Movant, Appellee,
ARISTEIA CAPITAL, LLC; CANYON CAPITAL ADVISORS, LLC; GOLDEN TREE
     ASSET MANAGEMENT LP; OLD BELLOWS PARTNERS LLP; SCOGGIN
   MANAGEMENT LP; TACONIC CAPITAL ADVISORS, L.P.; TILDEN PARK
         CAPITAL MANAGEMENT LP; WHITEBOX ADVISORS LLC,

                          Intervenors.


No. 19-1960

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
  AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
  BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
         GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


                         PETER C. HEIN,

                       Movant, Appellant,

                               v.

       THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF
      PUERTO RICO; THE FINANCIAL OVERSIGHT AND MANAGEMENT
    BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO
      RICO SALES TAX FINANCING CORPORATION, a/k/a Cofina,

                       Debtors, Appellees,

   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AUTHORITY,

                       Movant, Appellee.
            APPEALS FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Laura Taylor Swain,* U.S. District Judge]


                                 Before

                         Howard, Chief Judge.
               Torruella** and Kayatta, Circuit Judges.


       Roberto O. Maldonado-Nieves for appellants Pinto Lugo, et.
al.
     Rafael A. González Valiente for appellant Elliot.
     Lawrence B. Dvores on brief for appellant Dvores.
     Peter C. Hein for appellant Hein.
     Martin J. Bienenstock and Hermann D. Bauer-Alvarez, with
whom Timothy W. Mungovan, John E. Roberts, Stephen L. Ratner,
Brian S. Rosen, Mark D. Harris, Jeffrey W. Levitan, Lucas
Kowalczyk, Shiloh A. Rainwater, Michael A. Firestein, Lary Alan
Rappaport, and Proskauer Rose LLP, were on brief for appellee
Financial Oversight and Management Board for Puerto Rico as
representative for the Commonwealth of Puerto Rico and the
Puerto Rico Sales Tax Financing Corporation.
     Peter M. Friedman, with whom John J. Rapisardi, Suzanne
Uhland, and O'Melveny & Myers LLP, were on brief for appellee
Puerto Rico Fiscal Agency and Financial Advisory Authority.
     David M. Cooper, with whom Susheel Kirpalani, Quinn Emanuel
Urquhart & Sullivan, LLP, Rafael Escalera, Sylvia M. Arizmendi,
Carlos R. Rivera-Ortiz, and Reichard & Escalera LLC, were on brief
for intervenors.


                             February 8, 2021




*    Of the Southern District of New York, sitting by designation.
** Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's decision.    The remaining two panelists
therefore issued the opinion pursuant to 28 U.S.C. § 46(d).
            KAYATTA,     Circuit   Judge.      These    three    consolidated

appeals arise out of Title III debt-restructuring proceedings

brought by the Financial Oversight and Management Board for Puerto

Rico ("the Board") on behalf of the Puerto Rico Sales Tax Financing

Corporation (COFINA) under the Puerto Rico Oversight, Management,

and Economic Stability Act (PROMESA).            48 U.S.C. §§ 2101–2241.

The Title III court approved a plan of adjustment proposed by the

Board ("the Plan") resolving disputes between COFINA and the

Commonwealth of Puerto Rico and between the junior and senior

holders of COFINA's outstanding debt.         Two groups      -- the Elliott

and Pinto-Lugo groups -- objected to the Plan, variously contending

that   it   unlawfully    abrogated   their    rights    as     junior   COFINA

bondholders, that the plan confirmation procedures were unlawful,

and that the plan confirmation should not have been implemented

because the Commonwealth violated the Puerto Rico Constitution in

enacting implementing legislation.          An individual creditor, Peter

Hein, also challenged the dismissal of his proof of claim against

COFINA.     The Title III court overruled the objections to the Plan

and dismissed Hein's challenges.            No party sought to stay the

Title III court's order approving the Plan, which has been fully

implemented for nearly two years and given rise to transactions

involving billions of dollars and likely tens of thousands of

individuals. For the following reasons, we now dismiss the Elliott




                                    - 5 -
and    Pinto-Lugo   appeals    as    equitably    moot    and   we   affirm   the

dismissal of Hein's claim against COFINA.

                                       I.

            The Commonwealth of Puerto Rico consistently spent much

more than it received in taxes and other payments.                   Rather than

balance spending and revenues, it repeatedly opted to borrow more

by issuing general obligation bonds ("GO bonds").               It did so until

limits    on   sovereign      debt    contained    in     the   Commonwealth's

Constitution substantially constrained the Commonwealth's direct

access to the credit markets.               To address the situation, the

Commonwealth in 2006 passed Act 91, establishing COFINA as a public

corporation, separate and independent from the Commonwealth.                  See

P.R. Laws Ann. tit. 13, §§ 11a–16.             COFINA had a sole purpose:

issuing non-recourse bonds.          See id. § 11a.       By the time of the

Title III petition in this case, aggregate principal and unpaid

interest in outstanding COFINA bonds totaled over $17 billion,

adding to the already very significant total of accrued public

debt in Puerto Rico, a jurisdiction of just over three million

people.

            To pay the COFINA bondholders, Act 91 looked to the

Commonwealth's sales and use tax revenues ("SUT revenues").                Under

Puerto Rico's Constitution, all "available revenues" must first be

utilized to satisfy general public debt.                 P.R. Const. art. VI,

§ 8.      Act 91 sought to render a specified percentage of SUT


                                     - 6 -
revenues "unavailable" by pledging that percentage to COFINA and

creating a statutory lien on future SUT revenues.             In this manner,

Act 91 set in place a potential conflict between the interests of

COFINA bondholders (who looked to the pledged SUT revenues for

their payments) and the interests of the Commonwealth and GO

bondholders (who might view Act 91 as unconstitutional to the

extent it sought to put otherwise available Commonwealth revenues

beyond the reach of Commonwealth creditors).

            This tension turned into outright conflict when the

Commonwealth declared a moratorium on payments to GO bondholders.

The GO bondholders sued the Commonwealth, claiming a superior right

to the SUT revenues that the Commonwealth had pledged to COFINA.

COFINA    bondholders   intervened,    joining   a   zero-sum     contest     to

determine which entity had superior rights under Puerto Rico law

to the SUT revenues:        the Commonwealth (to pay its GO creditors),

or COFINA (to pay its bondholders).         This court eventually deemed

that lawsuit subject to PROMESA's temporary automatic stay.                 Lex

Claims, LLC v. Fin. Oversight & Mgmt. Bd., 853 F.3d 548 (1st Cir.

2017).    At the same time, we expressed hope that the parties would

find "a way to accommodate and balance the respective interests of

these bondholders if there is to be a consensual resolution."               Id.

at 550.

            The   parties    were   initially   unable   to    reach   such   a

resolution.       So, in May 2017, the Board initiated proceedings


                                    - 7 -
placing both the Commonwealth and COFINA under the umbrella of the

Title III court.       Under that umbrella, the Board caused the

Commonwealth and COFINA to pursue the resolution of their contest

over the SUT revenues on two tracks:               (1) a publicly noticed

mediation before Chief Bankruptcy Judge Barbara Houser open to all

interested parties; and (2) an adversary proceeding brought by the

Commonwealth against COFINA that would, if necessary, produce a

binding determination regarding the competing claims to the SUT

revenues.

            The parties to the mediation eventually announced an

agreement   in    principle   resolving    their    primary     disagreements

subject to several conditions, most notably court approval.                     In

rough terms, they split the loaf of disputed SUT revenues, with

53.65%   allocated   to   COFINA   and    the   rest   to    remain    with    the

Commonwealth.      The Board and the parties to the agreement all

agreed that, given the amount of uncertainty in the ownership of

those revenues, the large stakes, and the substantial risks of a

winner-take-all decision, this split was a fair and reasonable

resolution of the dispute.       In practical terms, it would seem that

COFINA and the Commonwealth each determined that it had a roughly

even chance of getting either 100% of the challenged SUT revenues,

or 0%.

            Mediation also secured a proposed deal among senior and

junior   COFINA   bondholders,     the   overwhelming       majority   of     whom


                                   - 8 -
ultimately voted to support the COFINA-Commonwealth resolution and

to resolve their own competing claims to the payments that a

reorganized COFINA would make going forward.       With these tentative

agreements in place, the Board (on behalf of the Commonwealth) and

COFINA   entered     into   a   formal    settlement   agreement   ("the

Settlement") memorializing these terms.         That Settlement formed

the basis of the Plan.

          As a     condition precedent to implementing the Settlement

and the Plan, the Commonwealth was required to pass new bond

legislation to reorganize COFINA, to allocate to COFINA the now-

more-limited amount of SUT revenues, and to authorize COFINA to

issue restructured bonds backed by a statutory lien on the SUT

revenues belonging to COFINA.      On the penultimate day of the 2018

legislative session, this new bond legislation was brought to the

floor of the Puerto Rico House of Representatives for a vote.         A

representative from the minority party, Manuel Natal Albelo, stood

to oppose the bill.         According to the Pinto-Lugo appellants,

instead of allowing him to speak, the president of the House

"ignored" him and "den[ied] [him] the opportunity to participate

in the debate."       Several other members of the house allegedly

"mocked" him.    The bill was then passed along party lines in both

chambers of the Puerto Rico legislature and signed into law by the

governor on November 15, 2018, becoming known as Act 241.




                                  - 9 -
             The Pinto-Lugo appellants thereupon filed a complaint in

a   Commonwealth          court,      asserting       that        the        treatment       of

Representative Natal Albelo violated both Puerto Rico legislative

rules and his rights under the Puerto Rico Constitution.                                    The

complaint asked the court to declare Act 241 null and void due to

those alleged deprivations.            It also asserted that the act itself

(and   its     predecessor,          Act 91)        violated       the        Puerto       Rico

Constitution,        particularly          the   limitations            on    Commonwealth

borrowing imposed by Article VI, Sections 2 and 7.                           On January 14,

2019, the Board removed that proceeding to the Title III court.

By agreement of the parties, further action in that proceeding was

stayed pending the adjudication of this appeal.

             After    a    series     of    amendments       to    the       Plan    and    its

accompanying       disclosure       statement,       on   November 29,           2018,      the

Title III court entered an order approving both the disclosures

and the procedures for approving the Plan.                          Those procedures

required that all objections to the Plan be filed by January 2,

2019, with creditor votes to accept or reject the Plan due by

January 8, 2019.

             The    Elliott     and    Pinto-Lugo         objectors          filed     timely

objections to the Plan.            Hein, one of the Elliot objectors, also

sought to pursue an individual proof of claim against COFINA.

             As grounds for their objection to approval of the Plan,

the Pinto-Lugo objectors raised the arguments advanced in their


                                           - 10 -
suit       against    the    Commonwealth,     challenging    the    lawfulness   of

Acts 91 and 241 and arguing that Plan approval would be futile

should they prevail on their claims.                   The Elliott objectors cast

their net more broadly.             As holders of junior COFINA bonds, they

received about fifty-five cents on the dollar in new COFINA bonds

relative      to     the    par   value   of   their    original    bonds.   Having

purchased their bonds prior to PROMESA's enactment, they argued

that their asserted liens on the pledged SUT revenues represented

a property interest that could not be retroactively impaired, so

the Settlement, the Plan, and/or the new bond legislation amounted

to a taking for which they have not received just compensation.1

See United States v. Sec. Indus. Bank, 459 U.S. 70 (1982).                     They

made a similar argument that the asserted impairment of their bonds

violates the Contracts Clause of the United States Constitution.

Separately, they also challenged a feature of the Plan allowing

on-island bondholders to elect to receive taxable bonds in exchange

for different interest rates as violating the Equal Protection,

Privileges and Immunities, and dormant Commerce Clauses of the

United States Constitution.               They also claimed that because this

election was integral to obtaining creditor approval of the Plan

(all who made this election were put into a different class and



       1Relatedly, they asserted that this retroactive impairment
violates due process and that PROMESA more generally violates the
Bankruptcy Clause.


                                          - 11 -
automatically deemed to have approved the Plan), Plan approval was

unlawful.       Finally, they challenged the confidential settlement

process and the expedited Plan approval procedures as inadequate

to protect their rights, and they asserted a few other statutory

violations,      which    they   have     repeated   on   appeal   only   in   a

perfunctory manner.

               After hearing argument on January 16 and 17, 2019, the

Title III court overruled all objections to the Plan.               The court

rejected all of the Pinto-Lugo objections on their merits but found

that     the    objection    based   on     the   alleged   mistreatment       of

Representative Natal Albelo presented a nonjusticiable political

question.      The court also determined that the Settlement and Plan

approval process were conducted in good faith and in accordance

with the applicable provisions of PROMESA, satisfying due process

and all requirements of fairness and equal treatment under the

Bankruptcy Code.         And in a later, separate ruling, it dismissed

Hein's proof of claim as duplicative of an omnibus proof of claim

filed on behalf of all subordinate bondholders, including Hein.

               The court entered its final approval on February 5,

2019.     None of the objectors asked the Title III court to stay

that approval pending any appeal.             The Plan was implemented on

February 12, 2019.        The first of these appeals followed six days

later.




                                     - 12 -
                                  II.

                                   A.

          The Board and an intervening coalition of senior COFINA

bondholders ask us to dismiss some or all of these appeals as

"equitably moot" because the plan of reorganization has long ago

been implemented.     In so asking, they point to our decision in

Rochman v. Ne. Utils. Serv. Grp. (In re Pub. Serv. Co. of N.H.),

963 F.2d 469, 471-73 (1st Cir. 1992), which dismissed a challenge

to a plan of reorganization as equitably moot because the requested

relief would have been inequitable or impractical in view of the

plan's consummation.

          As   we   later   summarized    Rochman's   holding,   deciding

whether to reject an appeal of an order confirming a plan of

reorganization because the plan has been implemented calls for us

to consider at least three factors:         "(1) whether the appellant

'pursue[d] with diligence all available remedies to obtain a stay

of execution of the objectionable order[]' . . . ; (2) whether the

challenged plan proceeded 'to a point well beyond any practicable

appellate annulment[]' . . . ; and (3) whether providing relief

would harm innocent third parties."       PPUC Pa. Pub. Util. Comm'n v.

Gangi, 874 F.3d 33, 37 (1st Cir. 2017) (emphasis in original)

(quoting In re Pub. Serv. Co. of N.H., 963 F.2d at 473–75).           See

also United Sur. & Indem. Co. v. López-Muñoz (In re López-Muñoz),

983 F.3d 69, 72 (1st Cir. 2020).         More generally, we pay heed to


                                 - 13 -
the "equitable and pragmatic" considerations that apply when any

court of equity is considering a remedy, albeit through a framework

tailored    to    the    specific    circumstances       that    apply    to   the

confirmation of plans.            Institut Pasteur v. Cambridge Biotech

Corp., 104 F.3d 489, 492 n.5 (1st Cir. 1997), abrogated on other

grounds as recognized by Hardemon v. City of Boston, 144 F.3d 24,

26 (1st Cir. 1998).        Every circuit has adopted some form of the

doctrine.    See Bruce A. Markell, The Needs of the Many: Equitable

Mootness' Pernicious Effects, 93 Am. Bankr. L.J. 377, 384 (2019).

And at least one even recently extended it.               See Drivetrain, LLC

v. Kozel (In re Abengoa Bioenergy Biomass of Kan., LLC), 958 F.3d

949, 956 (10th Cir. 2020) (extending the doctrine to Chapter 11

plans of liquidation).

                                         B.

            Before      turning     to     the   equitable       and     pragmatic

considerations to be assessed in deciding whether delay has doomed

any of these appeals, we take a step back and consider two

threshold issues raised by the appellants:               whether the Supreme

Court in Mission Product Holdings, Inc. v. Tempnology, LLC, 139 S.

Ct. 1652, 1660 (2019) rendered the equitable mootness doctrine no

longer   valid,    and    whether    the      doctrine   is     inapplicable   to

proceedings under PROMESA.




                                     - 14 -
                                  1.

          The Elliott objectors argue that the Court's recent

holding in Mission Product has undermined the continued viability

of the equitable mootness doctrine.          See id.    Conducting an

Article III mootness inquiry as articulated in Chafin v. Chafin,

568 U.S. 165, 172 (2013), Mission Product considered whether the

recent disbursement of all remaining cash from the debtor's estate

rendered an appeal moot because the disbursement left no remaining

assets with which to satisfy any possible judgment.        See Mission

Prod. Holdings, Inc., 139 S. Ct. at 1660.      The Court held that the

disbursement did not moot the appeal, explaining that a court must

dismiss an appeal as moot under Article III "only" when it is

"impossible for a court to grant any effectual relief whatever,"

id. (quoting Chafin, 568 U.S. at 172), leaving the petitioner with

no "continuing stake in [the] dispute's outcome" necessary to

create a "live controversy," id.          Relief remained possible in

Mission Product because, among other things, it was at least

possible that the disbursement of the estate's cash might be

undone.   Id. at 1660-61.

          Here, by contrast, there is no contention that the case

is moot under Article III. We have a live controversy: Appellants

want the Plan confirmation undone, and appellees do not. Equitable

mootness bears on how we decide that controversy, not whether we

have jurisdiction to decide it.        As we recently explained, "this


                             - 15 -
Circuit has long recognized that mootness is not just a matter of

jurisdiction but encompasses 'equitable considerations' as well."

In re López-Muñoz, 983 F.3d at 72 (quoting In re Pub. Serv. Co. of

N.H., 963 F.2d at 471).            In this regard, the term equitable

mootness is perhaps a misnomer.              The doctrine might better be

viewed as akin to equitable laches, the notion that the passage of

time and inaction by a party can render relief inequitable.                      Cf.

In re UNR Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994) (banishing

"equitable mootness" from its lexicon and asking instead "whether

it is prudent to upset the plan of reorganization at this late

date").

            It should come as no surprise that considerations of

equity play a role in reviewing challenges to the confirmation of

plans of reorganization in bankruptcy courts.                      At their core,

"bankruptcy      courts . . .    are    courts     of     equity   and   apply   the

principles and rules of equity jurisprudence."                     Young v. United

States, 535 U.S. 43, 50 (2002) (internal quotation marks and

alteration omitted); see also Pepper v. Litton, 308 U.S. 295, 304

(1939)     ("[F]or    many    purposes,         'courts     of     bankruptcy    are

essentially courts of equity, and their proceedings inherently

proceedings in equity.'" (quoting Local Loan Co. v. Hunt, 292 U.S.

234, 240 (1934))); Katchen v. Landy, 382 U.S. 323, 327 (1966).

One   of   the   Bankruptcy     Code's    central       provisions,      11   U.S.C.

§ 105(a),    which   grants     bankruptcy       courts    "broad    authority    to


                                       - 16 -
'exercise     [their]     equitable   powers   --    where      necessary   or

appropriate     --   to    facilitate   the    implementation      of    other

Bankruptcy Code provisions,'" makes clear that equity's role in

facilitating implementation of the Code survives in its present

iteration.    Ameriquest Mortg. Co. v. Nosek (In re Nosek), 544 F.3d

34, 43 (1st Cir. 2008) (internal quotation marks omitted) (quoting

Bessette v. Avco Fin. Servs., Inc., 230 F.3d 439, 444 (1st Cir.

2000)).

            The entry of a plan of adjustment is inherently such an

equitable proceeding.        See Kuehner v. Irving Tr. Co., 299 U.S.

445, 452 (1937) (discussing how "the equitable adjustment of

creditors' claims . . . by way of reorganization, may therefore be

regulated by a bankruptcy law which impairs the obligation of the

debtor's contracts"); In re Balt. & O.R. Co., 29 F. Supp. 608, 628

(D.   Md.    1939)   (allowing   preferential       treatment     for   senior

lienholders under a plan because "equity follows the law" and it

would be "inequitable to fail to recognize" the preferential

treatment of the lien); Andrew B. Dawson, Beyond the Great Divide:

Federalism Concerns in Municipal Insolvency, 11 Harv. L. & Pol'y

Rev. 31, 47 (2017) (discussing early practice in bankruptcy of

fashioning priority requirements for distribution plans using

principles of equity).       And nothing about the codification of the

factors a court must consider when confirming a reorganization

plan disturbs this underlying equitable nature.              See 11 U.S.C.


                                  - 17 -
§ 1129(b)    (requiring     that    a     plan   of    adjustment     that    leaves

objectors'   claims      impaired    be    "fair      and   equitable");     Aurelia

Chaudhury et. al., Junk Cities: Resolving Insolvency Crises in

Overlapping Municipalities, 107 Calif. L. Rev. 459, 517 (2019)

("[C]ourts [in municipal bankruptcies] have engaged in somewhat

free-form equitable balancing, explicitly allowing municipalities

to consider all sorts of policy considerations in devising plans

of adjustment.").     One need only look to how a reorganization plan

actually acts as a remedy -- reformation of complex contractual

relationships -- to recognize its equitable character.

            We   therefore    find      the    teaching     of     Mission   Product

inapplicable     here,    where     the    issue      at    hand    turns    not     on

jurisdiction but on the merits of what is in form and substance a

request for equitable relief.

                                          2.

            As an alternative threshold objection to applying the

doctrine of equitable mootness, the Elliott objectors contend

that, even if the doctrine fits well within the context of a

commercial bankruptcy case, it does not apply in a municipal

bankruptcy proceeding, and certainly not in a Title III proceeding

under PROMESA.

            As to municipal bankruptcy proceedings, every circuit

that has considered the doctrine's applicability to Chapter 9

adjustment plans has uniformly treated it as applicable.                           See,


                                     - 18 -
e.g., Cobb v. City of Stockton (In re City of Stockton), 909 F.3d

1256, 1263 (9th Cir. 2018); Bennett v. Jefferson Cnty., 899 F.3d

1240, 1250–51 (11th Cir. 2018); Ochadleus v. City of Detroit (In

re City of Detroit), 838 F.3d 792, 802–05 (6th Cir. 2016).                              And

they have done so by explaining that the very nature of the relief

in a municipal bankruptcy proceeding can implicate substantial

reliance       interests      and    a     particular     need     for   finality    once

consummated.       In re City of Stockton, 909 F.3d at 1263.                     "If the

interests of finality and reliance are paramount to [application

of equitable mootness for] a Chapter 11 . . . entity . . . , then

these interests surely apply with greater force" to a Chapter 9

plan.    In re City of Detroit, 838 F.3d at 803 (quotation omitted).

               So to address whether the doctrine should apply to

adjustment plans under PROMESA, we ask the same question:                        whether

the reasons for making the doctrine applicable to Chapter 11

reorganizations         apply       with    equal    or    even    greater     force    to

adjustments under PROMESA. We believe they do. Nothing in PROMESA

undercuts the inherently equitable nature of a proceeding to

approve    a     plan    of     adjustment.          To    the     contrary,     PROMESA

incorporates      Bankruptcy         Code     Section 105       (granting      the   court

powers    as    appropriate         to     carry   out    the    Code)   and    parts    of

Section 1129(b)(1), (b)(2)(A), and (b)(2)(B) (allowing a court to

confirm a plan that is fair and equitable).                       48 U.S.C. § 2161(a).

PROMESA, like Chapter 9, allows the Board to modify plans only


                                            - 19 -
prior to confirmation.        48 U.S.C. § 2173.          That the initial

proceedings are in a federal district court under PROMESA, with

appeals directly to this court, instead of in a bankruptcy court

with appeals in the first instance to a district court or the

bankruptcy appellate panel, is either irrelevant or cuts in favor

of the doctrine's applicability, as it removes the concern that no

Article III    court    effectively    reviewed   an    Article I   court's

decision.     See In re City of Detroit, 838 F.3d at 806 (Moore, J.,

dissenting) (noting a concern that application of the doctrine in

other types of plans may mean that the merits "will never be heard

by an Article III judge").       Finally, the importance of treating

plans as final and worthy of reliance is certainly no less in

proceedings under PROMESA, including this one, than in Chapter 9

proceedings.    For all these reasons, we conclude that requests for

after-the-fact judicial rejections or modifications of confirmed

plans under PROMESA pose the type of equitable and pragmatic

considerations that implicate the doctrine of equitable mootness.

                                      C.

            We consider next how the Pinto-Lugo appeal fares under

the equitable mootness doctrine.           We start with the Pinto-Lugo

objectors' lack of diligence in seeking to stay implementation of

the plan until their appeals could be heard.           Repeatedly, they sat

on their hands.        Absent a waiver, a plan cannot be implemented

until fourteen days after confirmation, during which time the


                                 - 20 -
parties may also seek a longer stay of the Plan pending appeal.

See Fed. R. Bankr. P. 3020(e).                 COFINA's plan contained such a

waiver.        The    Pinto-Lugo       objectors      nevertheless,    in   filing

objections     to    other     terms    in    the   proposed   Plan,   offered   no

complaint at all about the waiver of the automatic stay, thereby

signaling that they were prepared to see the Plan go into effect

promptly if their objections to its terms were rejected.

              When the Title III court did finally approve the Plan,

the Pinto-Lugo objectors did not file a motion to stay, either in

the Title III court or this court.              Nor did they subsequently seek

to expedite the appeal.           They did not even object to requests to

extend the briefing schedule, in fact seeking an extension of the

briefing schedule themselves.                In short, they have done anything

but diligently seek to prevent third parties from building reliance

interests in the confirmation of the Plan.

              The Pinto-Lugo objectors contend that they need not have

sought    a   stay   to   vindicate      their      "fundamental   constitutional

rights."      But while the nature of the right being asserted may be

a   factor    to    consider    in     conducting     equitable    balancing,    the

presence of underlying constitutional claims does not act as a per

se bar to the applicability of the doctrine.               Bennett, 899 F.3d at

1251 (applying the mootness doctrine despite the presence of state

constitutional claims).          As the Eleventh Circuit stated aptly,




                                        - 21 -
          the mere fact that a potential or actual
          violation of a constitutional right exists
          does not generally excuse a party’s failure to
          comply with procedural rules for assertion of
          the right.    A "constitutional right, or a
          right of any other sort, may be forfeited in
          criminal as well as civil cases by the failure
          to make timely assertion of the right before
          a tribunal having jurisdiction to determine
          it."   Henderson v. United States, 568 U.S.
          266, 271 (2013) (internal quotation marks
          omitted). And we generally allow those with
          constitutional rights to waive them.

Id.   This logic applies with equal force here.

          The Pinto-Lugo objectors next contend that the Board

caused the eggs to be scrambled by going forward knowing of the

threat posed to the Plan by their adversary proceeding challenging

a necessary precondition to the Plan.     But the Title III court

found the arguments advanced in support of that challenge to be

either without merit or not amenable to judicial relief.       More

importantly, once the plan proponents secured court approval to

proceed forthwith, they had no obligation to not proceed forthwith.

Rather, the burden was on the objectors to seek any stay.

          The Pinto-Lugo objectors also argue that any request for

a stay would have been futile.   But they simultaneously claim to

have had good grounds for their objections to plan approval.    And

while the Title III court was undoubtedly of the view that the

objections were without merit, the Pinto-Lugo objectors offer no

evidence that the court would not have entertained some temporary

stay had one been sought.    In any event, even if it would have


                              - 22 -
been futile to seek a stay from the Title III court, they certainly

could have sought a stay from this court.          See id. at 1252

(discussing how the ability to expedite an appeal or seek a stay

from a reviewing court weighs against any potential futility of

doing so in the bankruptcy court).      All in all, the Pinto-Lugo

objectors' complete and repeated lack of diligence in utilizing

available mechanisms to stay implementation of the Plan cuts

sharply against them.

          Nor does the record cut otherwise when we examine whether

"the challenged plan [has] proceeded to a point well beyond any

practicable appellate annulment."   PPUC Pa. Pub. Util. Comm'n, 874

F.3d at 37.   In Rochman, we noted that

          on the effective date of the reorganization
          plan, all preexisting equity interests in [the
          debtor]   were    exchanged   for    replacement
          securities,        including       approximately
          32,000,000 shares of [debtor] common stock,
          notes aggregating $205,000,000, and more than
          8,000,000 certificates evidencing contingent
          rights to acquire, upon [the debtor's]
          eventual merger with NUSC and Northeast
          Utility, warrants to purchase common stock in
          the emergent entity.
               Approximately       $1,530,000,000       and
          8,000,000 newly-issued contingent warrant
          certificates     were    delivered      to    the
          distributing agent on May 16, 1991, and
          distributions    commenced    the    next    day.
          Consequently, in accordance with the terms of
          the   confirmed    plan,   more   than    100,000
          individuals and entities received, or became
          entitled   to   receive,    various    forms   of
          securities in full satisfaction of their
          [debtor] claims and interests.



                               - 23 -
963 F.2d at 474.        Those "innumerable transfers," we held, "plainly

represent[ed] so substantial a consummation of the reorganization

plan as to render the requested appellate relief impracticable."

Id.

              The     relief        requested      in    this    case     is      no   less

impracticable.         Indeed, the Pinto-Lugo objectors describe the

result of the relief they seek as "apocalyptic."                        Pursuant to the

Plan and new bond legislation, upon consummation of the Plan old

COFINA bonds worth over $17 billion were exchanged for reorganized

COFINA bonds worth over $12 billion.                    Those new COFINA bonds have

since changed hands tens of thousands of times on the open market

for    over   a     year,    with    many   now     held   by    strangers        to   these

proceedings.         In addition, COFINA distributed about $322 million

to    creditors,      Bank     of    New    York    Mellon      (BNYM),      as   trustee,

transferred more than $1 billion in disputed SUT revenues to the

Commonwealth and COFINA, and insurers of the old bonds have paid

holders of old bonds under the Plan. Complicating matters further,

claims have been released and all litigation arising from the

restructuring has been dismissed with prejudice.                        The Pinto-Lugo

objectors offer no practical way to undo all of this and return to

the pre-confirmation status quo.

              The Pinto-Lugo objectors fare no better when we look to

see whether unwinding the Plan will harm innocent third parties

who,    due    to     the    Pinto-Lugo       objectors'        lack    of     diligence,


                                           - 24 -
justifiably came to rely on the confirmation order.           See In re

Pub. Serv. Co. of N.H., 963 F.2d at 475.       Clearly that is the case

here no less than in Rochman:            "unraveling the substantially

consummated [debtor] reorganization plan would work incalculable

inequity to many thousands of innocent third parties who have

extended   credit,   settled   claims,    relinquished   collateral   and

transferred or acquired property in legitimate reliance on the

unstayed order of confirmation."          Id.; see also In re One2One

Commc'ns, LLC, 805 F.3d 428, 436 (3d Cir. 2015) (recognizing as a

general matter that reversal of plan confirmation is more likely

to be inequitable in similar circumstances).       Here, moreover, the

Plan as implemented serves as important forward motion in the

Commonwealth's economic recovery.         Reversal of that momentum at

this late date would inevitably undercut confidence in the ability

of the Plan's supporters to achieve that recovery.        See In re City

of Detroit, 838 F.3d at 799.

           Finally, we recognize the possibility that, in some

cases, it might be possible to modify a stand-alone component of

a plan to satisfy an idiosyncratic claim without upsetting the

interests of third parties, and without setting a precedent that

would trigger a cascade of such claims.         See Samson Energy Res.

Co. v. Semcrude, L.P. (In re Semcrude, L.P.), 728 F.3d 314, 321,

323-26 (3d Cir. 2013).   Here, though, we have a carefully balanced

and highly reticulated plan that offers no relevant stand-alone


                                 - 25 -
component        that    might       be     modified    to   satisfy      the    Pinto-Lugo

objectors.         In turn, their entire argument is predicated on the

newly    issued         bonds    being       unlawful.         We    therefore     deny   as

inequitable and impractical the relief sought by the Pinto-Lugo

objectors.

                                                D.

                 Like the Pinto-Lugo objectors, the Elliott objectors

failed      to     object      to    the     waiver    of    the     automatic     stay   of

confirmation, did not seek any stay pending appeal, neither sought

to expedite the appeal nor objected to requests for extension, and

in   fact    sought       to    extend       the     briefing       schedule    themselves.

Similarly, as their objections go to the heart of the Plan (the

approval of the COFINA-Commonwealth settlement), posing now a

retroactive annulment would entail the exact difficulties that we

have already discussed.                   Despite these difficulties, the Elliot

objectors offer a variety of reasons why equitable mootness is

nonetheless inapplicable to their particular appeal.

                 First, the Elliott objectors contend that seeking a stay

would have been futile because simple monetary relief is available.

But for reasons we will soon discuss, the simple monetary relief

they seek is not a feasible alternative remedy, so seeking a stay

would not have been an exercise in futility.

                 Second, the Elliott objectors contend that seeking to

expedite     the     appeal         would    have    yielded    little     benefit    after


                                              - 26 -
consummation.     Perhaps.    But it is due to their delay that the

appeal trailed well after consummation.

            Third, the Elliott objectors claim that the Board has

unclean hands and thus is not in a position to invoke equitable

mootness.     But as evidence of unclean hands the Elliott objectors

point only to the reasons why they object to the Plan.              Were this

cause   for     rendering    the    doctrine     of     equitable    mootness

inapplicable, the doctrine would never have any applicability

except in those cases in which the appeal would have failed on the

merits anyway.

            Fourth, the Elliott objectors contend that they did

object to the waiver of the automatic stay period in the Plan by

objecting to the Plan "in its entirety/in all material respects."

But such a catch-all and perfunctory objection to a multi-part,

reticulated plan raising a slew of issues does not preserve an

objection that is not even mentioned, much less developed.                Cf.

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).             Had the

objectors had any desire to have confirmation stayed, they should

have said so.

            Finally,   we   come   to   the   Elliott   objectors'    primary

argument, the idea that we can craft relief short of annulling the

entire Plan while avoiding injury to innocent third parties.              See

Prudential Ins. Co. of Am. v. SW Bos. Hotel Venture, LLC (In re SW

Bos. Hotel Venture, LLC), 748 F.3d 393, 403 (1st Cir. 2014)


                                   - 27 -
(affirming the bankruptcy appellate panel's denial of dismissal

where "the bankruptcy court could fashion some form of practicable

relief, even if only partial or alternative").            They contend that

we can order the Commonwealth to pay what they estimate to be

around $316 million to compensate all non-consenting bondholders

for the value of their original COFINA bond liens, which they argue

was reduced by the COFINA settlement in violation of the Takings

Clause and Contracts Clause, among other things.

            This argument overlooks the fact that the Plan rested at

base   on   the   court's   approval    of   a    settlement    between   the

Commonwealth      and   COFINA   pursuant    to   which   the   Commonwealth

retained 46.35% of SUT revenues. The Title III court could approve

or disapprove the plan; no one explains how the Title III court

could have successfully compelled the Commonwealth to settle its

adversary proceeding against COFINA for less than the 46.35%

provided for in the approved settlement.            See 48 U.S.C. § 2165.

So it would seem to follow that we, too, could not "tweak" the

plan by ordering the Commonwealth to settle for 46.35% minus

$316 million.      In short, we face an up-or-down decision -- affirm

or vacate Plan approval.         And because no one sought a stay of the

plan approval, vacating approval is precisely what would trigger

a hopeless effort to unscramble the eggs.            See In re BGI, Inc.,

772 F.3d 102, 108 (2d Cir. 2014) (asking courts to "examine the

actual effects of the requested relief" to see, for example, if


                                    - 28 -
such relief would "unravel intricate transactions so as to knock

the props out from under the authorization for every transaction

that has [since] taken place" (internal quotation marks omitted));

cf. In re City of Detroit, 838 F.3d at 799 (explaining how undoing

the compromise central to an adjustment plan is exactly the type

of scenario the doctrine of equitable mootness contemplates).   We

therefore conclude that the relief sought by the Elliott objectors

is neither equitable nor practical, and for that reason deny their

appeal.2

                                E.

           On appeal, Hein joins the various arguments made by the

Elliott objectors, all of which we have disposed of.   As a former

holder of COFINA subordinate bonds, he also raises three issues of

his own that do not call for retroactively undoing the implemented

Plan.    First, Hein complains that the Title III court improperly

withheld from public access a transcript of a ruling incorporated

by reference into one of the court's orders. Second, he challenges

a discovery ruling denying a motion he filed seeking, post-

confirmation, to compel documents concerning communication between



     2  On the question of whether their appeal should be denied
as equitably moot, the Elliott objectors include in their brief
literally dozens of other assertions to which they devote only one
or two sentences with no development and often without any citation
of relevant authority. To the extent we have not expressly listed
and addressed these contentions, we deem them waived for
insufficient development. Zannino, 895 F.2d at 17.


                              - 29 -
COFINA and the Internal Revenue Service.   Third, he contends that

the Title III court erred in dismissing his individual proof of

claim as duplicative of the trustee's claim on his behalf.

          As to the ruling transcript, Hein's brief offers no

evidence at all that he ever raised with the Title III court his

complaint about the timing of transcript releases.   So we have no

idea how the court would have addressed the issue, what legal and

practical issues might be implicated, or what alternatives might

be available.   We therefore deem Hein's argument on this issue

waived.

          As to Hein's discovery request, we affirm the Title III

court's denial for the reason given by that court:   The discovery

was not relevant to any pending matter Hein had before the court.

Hein's only then-pending matter before the court was COFINA's

objection to his individual proof of claim.   The only issue posed

by that objection was whether Hein's claim as a bondholder was

duplicative of the trustee's claim on his behalf.      And neither

below nor on appeal has Hein developed any cogent connection

between the requested discovery and the resolution of the objection

to his claim as duplicative.3



     3  In addition, as Hein has not raised an objection under 11
U.S.C. § 1144 (incorporated into PROMESA through 48 U.S.C.
§ 2161), we find no basis for finding his requested discovery
materials relevant "to ensure the integrity of the proceedings" or
otherwise.


                                - 30 -
            That last point brings us to Hein's main contention not

disposed    of   by     our    rejection     of     the   challenges   to    Plan

confirmation:       that his proof of claim against COFINA was not

duplicative of the claim pursued on his behalf by the trustee.

The parties offer no argument concerning the standard of review we

should apply to this contention.            We will assume, arguendo, that

de novo review applies.

            The BNYM, as bond trustee, filed an amended master proof

of claim on behalf of all COFINA bondholders on May 25, 2018.                That

claim was for "amounts due or becoming due on or in connection

with the Subordinate Bonds."           That is, BNYM (like Hein) asserted

that Hein was entitled to full payment under the bond instruments.

Hein makes no claim that the master claim was disallowed in any

respect at all.       After the Plan's confirmation and pursuant to its

terms, the BNYM received a distribution on the master claim, which

it paid out to Hein pro rata for his share of junior COFINA bonds.

Hein's payment equaled less than the full amount of his claim only

because    COFINA     did     not   have   assets    sufficient   to   pay    its

bondholders in full; hence the pro rata payments.              So the question

posed is whether Hein's proof of claim was duplicative of the

master claim filed on his behalf.            As relevant here, a claim is a

"right to payment."         11 U.S.C. § 101(5) (incorporated by 48 U.S.C.

§ 2161).     Hein's right to payment by COFINA was a right no

different than that of every other junior bondholder's right to be


                                      - 31 -
paid full principal and interest on the COFINA bonds they held.

That is what he seeks on this appeal.             And that is exactly the

payment sought on his behalf by the trustee:                full payment of

principal and interest under the bonds.

              Hein's proof of claim asserts no other right to payment

from COFINA.        He implicitly concedes that, had he received the

amount of money due under the bonds, he would have had no claim at

all.       Nor does he claim that he did not receive a full pro rata

payment on his claim just as did other junior bondholders. Rather,

his contention is that all junior bondholders should have received

more because COFINA would have had more funds available had the

Commonwealth not diverted SUT revenues from COFINA.                 In other

words, he is either repeating his objections to the Plan's blessing

of the Commonwealth-COFINA settlement, or he is saying that he

could      have   had   some   sort   of   independent   claim   against   the

Commonwealth for taking money that he feels should have gone to

COFINA.      To the extent Hein's claim is the former, we have already

disposed of those objections as equitably moot.4           To the extent it



       4Hein faults the Title III court for declining under the
divestiture rule to consider those objections in connection with
the adjudication of his proof of claim.        We disagree.  The
Title III court appropriately deferred to our consideration of
Hein's already filed appeal with the Elliott objectors, which
raises the same issues. United States v. Brooks, 145 F.3d 446,
455-56 (1st Cir. 1998). On the other hand, the court was free to
decide the wholly separate issue of whether Hein had a right to
payment independent of his right under the bond instrument.


                                      - 32 -
is the latter, it has no relevance to the adjudication of the

objection to his proof of claim against COFINA.

                              III.

         For the foregoing reasons, we dismiss the challenges to

the Title III court's confirmation of the Plan, and we affirm the

court's orders rejecting Hein's discovery request and dismissing

his proof of claim against COFINA.




                             - 33 -